


Exhibit 10.30

 

SALLY BEAUTY HOLDINGS
2007 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT
FOR EMPLOYEES

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of October 21,
2009 by and between Sally Beauty Holdings, Inc. (the “Company”) and
                                                       (“Employee”).

 


1.                                       GRANT OF RESTRICTED SHARES.  PURSUANT
TO THE SALLY BEAUTY HOLDINGS, INC. 2007 OMNIBUS INCENTIVE PLAN (THE “PLAN”)
EMPLOYEE IS HEREBY AWARDED                    SHARES (THE “RESTRICTED SHARES”)
OF COMMON STOCK.  ALL OF THE RESTRICTED SHARES SHALL BE SUBJECT TO THE
PROHIBITION ON THE TRANSFER OF THE RESTRICTED SHARES AND THE OBLIGATIONS TO
FORFEIT THE RESTRICTED SHARES TO THE COMPANY AS SET FORTH IN SECTION 3 OF THIS
AGREEMENT (“FORFEITURE RESTRICTIONS”).


 


2.                                       EFFECT OF THE PLAN.  THE RESTRICTED
SHARES AWARDED TO EMPLOYEE ARE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE
PLAN, WHICH TERMS AND CONDITIONS ARE INCORPORATED HEREIN FOR ALL PURPOSES, AND
OF THIS AGREEMENT TOGETHER WITH ALL RULES AND DETERMINATIONS FROM TIME TO TIME
ISSUED BY THE COMMITTEE AND BY THE BOARD PURSUANT TO THE PLAN.  THE COMPANY
HEREBY RESERVES THE RIGHT TO AMEND, MODIFY, RESTATE, SUPPLEMENT OR TERMINATE THE
PLAN WITHOUT THE CONSENT OF EMPLOYEE, SO LONG AS SUCH AMENDMENT, MODIFICATION,
RESTATEMENT OR SUPPLEMENT SHALL NOT MATERIALLY REDUCE THE RIGHTS AND BENEFITS
AVAILABLE TO EMPLOYEE HEREUNDER, AND THIS AWARD SHALL BE SUBJECT, WITHOUT
FURTHER ACTION BY THE COMPANY OR EMPLOYEE, TO SUCH AMENDMENT, MODIFICATION,
RESTATEMENT OR SUPPLEMENT UNLESS PROVIDED OTHERWISE THEREIN.  CAPITALIZED TERMS
USED BUT NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH
TERMS IN THE PLAN.


 


3.                                       RESTRICTIONS.  EMPLOYEE HEREBY ACCEPTS
THE AWARD OF THE RESTRICTED SHARES AND AGREES WITH RESPECT THERETO AS FOLLOWS:


 


(A)                                  NO TRANSFER.  DURING SUCH TIME AS THEY ARE
SUBJECT TO THE FORFEITURE RESTRICTIONS AS PROVIDED HEREIN, THE RESTRICTED SHARES
SHALL NOT BE SOLD, ASSIGNED, PLEDGED, EXCHANGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT BY WILL OR THE LAWS OF DECENT AND DISTRIBUTION.  ANY
ATTEMPTED TRANSFER THE RESTRICTED SHARES IN CONTRAVENTION OF THIS AGREEMENT,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID WITHOUT EFFECT.


 


(B)                                 RESTRICTIVE LEGEND.  EMPLOYEE AGREES THAT IN
THE EVENT ANY STOCK CERTIFICATE IS ISSUED IN RESPECT OF THE RESTRICTED SHARES
WHILE SUCH SHARES ARE STILL SUBJECT TO THE FORFEITURE RESTRICTIONS SUCH
CERTIFICATE SHALL BEAR THE FOLLOWING LEGEND WITH RESPECT TO THE FORFEITURE
RESTRICTIONS APPLICABLE TO SUCH AWARD:

 

--------------------------------------------------------------------------------


 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Sally Beauty Holdings, Inc. 2007
Omnibus Incentive Plan and an agreement between the registered owner and Sally
Beauty Holdings, Inc. Any attempt to dispose of these shares in contravention of
the Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void without effect.

 


(C)                                  FORFEITURE OF RESTRICTED SHARES.  IF
EMPLOYEE TERMINATES SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES PRIOR TO
OCTOBER 21, 2010 (THE “RESTRICTION LAPSE DATE”) FOR ANY REASON OTHER THAN
EMPLOYEE’S DEATH OR DISABILITY, THEN EMPLOYEE (OR EMPLOYEE’S ESTATE, AS
APPLICABLE) SHALL, FOR NO CONSIDERATION, FORFEIT TO THE COMPANY ALL RESTRICTED
SHARES.  IF AFTER THE RESTRICTION LAPSE DATE EMPLOYEE TERMINATES SERVICE WITH
THE COMPANY AND ITS SUBSIDIARIES FOR ANY REASON OTHER THAN EMPLOYEE’S DEATH OR
DISABILITY, THEN EMPLOYEE SHALL, FOR NO CONSIDERATION, FORFEIT TO THE COMPANY
ALL RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE NOT
LAPSED PURSUANT TO PARAGRAPH (D) OF THIS SECTION 3 AS OF THE EFFECTIVE DATE OF
SUCH TERMINATION OF SERVICE.  NOTWITHSTANDING THE FORGOING, THE COMMITTEE OR ITS
DESIGNEE MAY, IN THE COMMITTEE’S OR THE DESIGNEE’S SOLE AND ABSOLUTE DISCRETION,
AS APPLICABLE, PROVIDE FOR THE ACCELERATION OF THE VESTING OF THE RESTRICTED
SHARES, ELIMINATE OR MAKE LESS RESTRICTIVE ANY RESTRICTIONS CONTAINED IN THIS
AGREEMENT, WAIVE ANY RESTRICTION OR OTHER PROVISION OF THE PLAN OR THIS
AGREEMENT OR OTHERWISE AMEND OR MODIFY THIS AGREEMENT IN ANY MANNER THAT IS
CONSISTENT WITH THE TERMS OF THE PLAN AND IS EITHER (I) NOT ADVERSE TO EMPLOYEE,
OR (II) CONSENTED TO BY EMPLOYEE.


 


(D)                                 LAPSE OF FORFEITURE RESTRICTIONS.  IF
EMPLOYEE PROVIDES CONTINUOUS, ELIGIBLE SERVICE TO THE COMPANY AND ITS
SUBSIDIARIES AS DETERMINED BY THE COMMITTEE OR ITS DESIGNEE, IN THE COMMITTEE’S
OR THE DESIGNEE’S SOLE AND ABSOLUTE DISCRETION, AS APPLICABLE, THE FORFEITURE
RESTRICTIONS WILL LAPSE WITH RESPECT TO TWENTY PERCENT (20%) OF THE RESTRICTED
SHARES ON THE RESTRICTION LAPSE DATE; AN ADDITIONAL TWENTY PERCENT (20%) OF THE
RESTRICTED SHARES ON THE FIRST ANNIVERSARY OF THE RESTRICTION LAPSE DATE; AN
ADDITIONAL TWENTY PERCENT (20%) ON THE SECOND ANNIVERSARY OF THE RESTRICTION
LAPSE DATE; AN ADDITIONAL TWENTY PERCENT (20%) ON THE THIRD ANNIVERSARY OF THE
RESTRICTION LAPSE DATE; AND THE REMAINING TWENTY PERCENT (20%) OF THE RESTRICTED
SHARES ON THE FOURTH ANNIVERSARY OF THE RESTRICTION LAPSE DATE.  IF THE NUMBER
OF RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS WOULD
LAPSE AS OF ANY PARTICULAR ANNIVERSARY OF THE RESTRICTION LAPSE DATE RESULTS IN
THE FORFEITURE RESTRICTIONS LAPSING WITH RESPECT TO A FRACTIONAL RESTRICTED
SHARE, SUCH INSTALLMENT WILL BE ROUNDED TO THE NEXT WHOLE RESTRICTED SHARE, AS
DETERMINED BY THE COMPANY, EXCEPT THE FINAL INSTALLMENT, WHICH WILL BE FOR THE
BALANCE OF THE RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE
RESTRICTIONS HAVE LAPSED.


 


(E)                                  DEATH OR DISABILITY.  IF EMPLOYEE
TERMINATES SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES AS A RESULT OF
EMPLOYEE’S DEATH OR DISABILITY, THEN, IN ADDITION TO THE RESTRICTED SHARES WITH
RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE LAPSED PURSUANT TO PARAGRAPH
(D) OF THIS SECTION 3, EMPLOYEE (OR EMPLOYEE’S ESTATE) SHALL HAVE A RIGHT TO
THOSE RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS WOULD
LAPSE AS OF THE ANNIVERSARY OF THE RESTRICTION LAPSE DATE NEXT FOLLOWING THE
EFFECTIVE DATE OF EMPLOYEE’S TERMINATION OF SERVICE WITH THE COMPANY AND ITS
SUBSIDIARIES AS A RESULT OF EMPLOYEE’S DEATH OR DISABILITY.

 

2

--------------------------------------------------------------------------------


 


(F)                                    CHANGE IN CONTROL.  IF A CHANGE IN
CONTROL OCCURS DURING THE TERM OF THIS AGREEMENT, THE FORFEITURE RESTRICTIONS
WILL LAPSE WITH RESPECT TO ONE HUNDRED PERCENT (100%) OF THE RESTRICTED SHARES.


 


(G)                                 DIVIDEND AND VOTING RIGHTS.  SUBJECT TO THE
FORFEITURE RESTRICTIONS CONTAINED IN THIS AGREEMENT, EMPLOYEE SHALL HAVE THE
RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE RESTRICTED SHARES, INCLUDING THE
RIGHT TO VOTE ALL SUCH RESTRICTED SHARES, WHETHER OR NOT THE FORFEITURE
RESTRICTIONS HAVE LAPSED WITH RESPECT TO SUCH SHARES, AND TO RECEIVE ALL
DIVIDENDS, CASH OR STOCK, PAID OR DELIVERED THEREON, FROM AND AFTER THE DATE
HEREOF.  ANY DIVIDENDS, CASH OR STOCK, PAID OR DELIVERED ON ANY OF THE
RESTRICTED SHARES SHALL BE CREDITED TO AN ACCOUNT FOR THE BENEFIT OF EMPLOYEE. 
IN THE EVENT OF THE FORFEITURE OF ANY RESTRICTED SHARES PURSUANT TO THIS
SECTION 3, EMPLOYEE SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH RESTRICTED
SHARES, AND EMPLOYEE SHALL FORFEIT ANY DIVIDENDS, CASH OR STOCK, CREDITED TO THE
ACCOUNT FOR THE BENEFIT OF EMPLOYEE WHICH ARE RELATED TO THE FORFEITED
RESTRICTED SHARES.  TO THE EXTENT THE FORFEITURE RESTRICTIONS LAPSE WITH RESPECT
TO ANY OF THE RESTRICTED SHARES PURSUANT TO THIS SECTION 3, ALL DIVIDENDS, CASH
AND STOCK, IF ANY, CREDITED TO THE ACCOUNT FOR THE BENEFIT OF EMPLOYEE SHALL BE
USED, TO THE EXTENT NECESSARY, TO SATISFY ANY APPLICABLE FEDERAL, STATE AND
LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS UNDER SECTION 6 OF THIS
AGREEMENT.  TO THE EXTENT ANY DIVIDENDS, CASH OR STOCK, ARE NOT USED TO SATISFY
ANY APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS UNDER SECTION 6 OF THIS AGREEMENT, SUCH DIVIDENDS, CASH OR STOCK,
WILL BE DISTRIBUTED TO EMPLOYEE.  THE FORFEITURE OF THE RESTRICTED SHARES
PURSUANT TO THIS SECTION 3 SHALL NOT INVALIDATE ANY VOTES GIVEN BY EMPLOYEE WITH
RESPECT TO SUCH RESTRICTED SHARES PRIOR TO FORFEITURE.


 


(H)                                 EVIDENCE OF OWNERSHIP.  EVIDENCE OF THE
AWARD OF THE RESTRICTED SHARES PURSUANT TO THIS AGREEMENT MAY BE ACCOMPLISHED IN
SUCH MANNER AS THE COMPANY OR ITS AUTHORIZED REPRESENTATIVES SHALL DEEM
APPROPRIATE INCLUDING, WITHOUT LIMITATION, ELECTRONIC REGISTRATION, BOOK-ENTRY
REGISTRATION OR ISSUANCE OF A STOCK CERTIFICATE OR CERTIFICATES IN THE NAME OF
EMPLOYEE OR IN THE NAME OF SUCH OTHER PARTY OR PARTIES AS THE COMPANY AND ITS
AUTHORIZED REPRESENTATIVES SHALL DEEM APPROPRIATE. THE COMPANY MAY RETAIN, AT
ITS OPTION, THE PHYSICAL CUSTODY OF ANY STOCK CERTIFICATE REPRESENTING ANY
AWARDS OF RESTRICTED SHARES DURING THE RESTRICTION PERIOD OR REQUIRE THAT THE
CERTIFICATES EVIDENCING RESTRICTED SHARES BE PLACED IN ESCROW OR TRUST, ALONG
WITH A STOCK POWER ENDORSED IN BLANK, UNTIL ALL FORFEITURE RESTRICTIONS ARE
REMOVED OR EXPIRE.  IN THE EVENT THE AWARD OF THE RESTRICTED SHARES IS
DOCUMENTED OR RECORDED ELECTRONICALLY, THE COMPANY AND ITS AUTHORIZED
REPRESENTATIVES SHALL ENSURE THAT EMPLOYEE IS PROHIBITED FROM SELLING,
ASSIGNING, PLEDGING, EXCHANGING, HYPOTHECATING OR OTHERWISE TRANSFERRING THE
RESTRICTED SHARES WHILE SUCH SHARES ARE STILL SUBJECT TO THE FORFEITURE
RESTRICTIONS.


 

Upon the lapse of the Forfeiture Restrictions pursuant to this Section 3, the
Company or, at the Company’s instruction, its authorized representative shall
release those Restricted Shares with respect to which the Forfeiture
Restrictions have lapsed.  The lapse of the Forfeiture Restrictions and the
release of the Restricted Shares shall be evidenced in such a manner as the
Company and its authorized representatives deem appropriate under the
circumstances.

 

At the Company’s request, Employee shall execute and deliver, as necessary, a
stock power, in blank, with respect to the Restricted Shares, and the Company
may, as necessary, exercise such stock power in the event of the forfeiture of
any Restricted Shares pursuant to this

 

3

--------------------------------------------------------------------------------


 

Agreement, or as may otherwise be required in order for the Company to withhold
the Restricted Shares necessary to satisfy any applicable federal, state and
local income and employment tax withholding obligations pursuant to Section 6 of
this Agreement.

 


4.                                       COMMUNITY INTEREST OF SPOUSE.  THE
COMMUNITY INTEREST, IF ANY, OF ANY SPOUSE OF EMPLOYEE IN ANY OF THE RESTRICTED
SHARES SHALL BE SUBJECT TO ALL OF THE TERMS, CONDITIONS AND RESTRICTIONS OF THIS
AGREEMENT AND THE PLAN, AND SHALL BE FORFEITED AND SURRENDERED TO THE COMPANY
UPON THE OCCURRENCE OF ANY OF THE EVENTS REQUIRING EMPLOYEE’S INTEREST IN SUCH
RESTRICTED SHARES TO BE SO FORFEITED AND SURRENDERED PURSUANT TO THIS AGREEMENT.


 


5.                                       BINDING EFFECT.  THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS TO THE COMPANY AND
ALL PERSONS LAWFULLY CLAIMING UNDER EMPLOYEE.


 


6.                                       TAX MATTERS.


 


(A)                                  THE LAPSING OF THE FORFEITURE RESTRICTIONS
WITH RESPECT TO THE RESTRICTED SHARES PURSUANT TO SECTION 3 OF THIS AGREEMENT
SHALL BE SUBJECT TO THE SATISFACTION OF ALL APPLICABLE FEDERAL, STATE AND LOCAL
INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS (THE “REQUIRED
WITHHOLDING”).  BY EXECUTION OF THIS AGREEMENT EMPLOYEE SHALL BE DEEMED TO HAVE
AUTHORIZED THE COMPANY, AFTER TAKING INTO CONSIDERATION ANY DIVIDENDS, CASH OR
STOCK, CREDITED TO AN ACCOUNT FOR THE BENEFIT OF EMPLOYEE, AS CONTEMPLATED IN
PARAGRAPH (G) OF SECTION 3, TO WITHHOLD THE RESTRICTED SHARES WITH RESPECT TO
WHICH THE FORFEITURE RESTRICTIONS HAVE LAPSED NECESSARY TO SATISFY EMPLOYEE’S
REQUIRED WITHHOLDING, IF ANY.  THE AMOUNT OF THE REQUIRED WITHHOLDING AND THE
NUMBER OF RESTRICTED SHARES REQUIRED TO SATISFY EMPLOYEE’S REQUIRED WITHHOLDING,
IF ANY, AS WELL AS THE AMOUNT REFLECTED ON TAX REPORTS FILED BY THE COMPANY,
SHALL BE BASED ON THE CLOSING PRICE OF THE COMMON STOCK ON THE DAY THE
FORFEITURE RESTRICTIONS LAPSE PURSUANT TO SECTION 3 OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY REQUIRE THAT EMPLOYEE SATISFY
EMPLOYEE’S REQUIRED WITHHOLDING, IF ANY, BY ANY OTHER MEANS THE COMPANY, IN ITS
SOLE DISCRETION, CONSIDERS REASONABLE.  THE OBLIGATIONS OF THE COMPANY UNDER
THIS AGREEMENT SHALL BE CONDITIONED ON SUCH SATISFACTION OF THE REQUIRED
WITHHOLDING.


 


(B)                                 EMPLOYEE ACKNOWLEDGES THAT THE TAX
CONSEQUENCES ASSOCIATED WITH THE AWARD ARE COMPLEX AND THAT THE COMPANY HAS
URGED EMPLOYEE TO REVIEW WITH EMPLOYEE’S OWN TAX ADVISORS THE FEDERAL, STATE,
AND LOCAL TAX CONSEQUENCES OF THIS AWARD.  EMPLOYEE IS RELYING SOLELY ON SUCH
ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF
ITS AGENTS.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR EMPLOYEE’S OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS
AGREEMENT.  EMPLOYEE UNDERSTANDS FURTHER THAT SECTION 83 OF THE CODE TAXES AS
ORDINARY INCOME THE FAIR MARKET VALUE OF THE RESTRICTED SHARES WITH RESPECT TO
WHICH THE FORFEITURE RESTRICTIONS LAPSE PURSUANT TO THIS AGREEMENT.


 


7.                                       EMPLOYMENT AGREEMENT CONTROLS. 
NOTWITHSTANDING ANY LANGUAGE IN THIS AGREEMENT TO THE CONTRARY, TO THE EXTENT OF
ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY WRITTEN EMPLOYMENT AGREEMENT WITH
EMPLOYEE, THE TERMS OF SUCH EMPLOYMENT AGREEMENT SHALL CONTROL.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has executed this Agreement, all as of the
date first above written.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED
STOCK AWARD SHALL REMAIN SUBJECT TO THE FORFEITURE RESTRICTIONS PROVIDED FOR IN
THIS AGREEMENT AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF EMPLOYEE’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD).  EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF EMPLOYEE’S SERVICE TO THE COMPANY.  Employee acknowledges
receipt of a copy of the Plan, represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Restricted Stock Award
subject to all of the terms and provisions hereof and thereof.  Employee has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.

 

 

DATED:

 

 

SIGNED:

 

 

 

 

 

EMPLOYEE

 

5

--------------------------------------------------------------------------------
